Per Curiam.

The respondent is charged with neglecting the interests of a client; with making false statements to the client relative to the status of his case; with making false statements to the petitioner’s Grievance Committee concerning the disposition of moneys received for disbursements. An Official Referee has reported that the charges have been sustained.
In view of respondent’s offer to return to Ms client the moneys received by him for disbursements and because of other mitigating circumstances, a suspension for six months is deemed sufficient puMshment, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ., concur.
Respondent suspended for six months.